Citation Nr: 1421614	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease with emphysema, as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1964 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for chronic pulmonary disease with emphysema and cryptogenic organizing pneumonia more broadly to entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease with emphysema, as secondary to herbicide exposure, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2011 and October 2012, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.

In March 2014, the Veteran testified before the undersigned.  A hearing transcript is of record.  In light of the Veteran's testimony, it is clear he is alleging his cryptogenic organizing pneumonia is due to common variable immune deficiency, a disease which he asserts was either caused or aggravated by negligent VA medical care.  The appellant does not allege that common variable immune deficiency with secondary cryptogenic organizing pneumonia is due to service.  As such, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for common variable immune deficiency, to include residuals of cryptogenic organizing pneumonia, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The Board notes although the Veteran assigned power of attorney to the Veterans of Foreign Wars of the United States in June 2012, the Veteran was represented by the Disabled American Veterans in the March 2014 hearing.  The Veteran did not object to representation by the Disabled American Veterans at his hearing.  As such, the Board finds that service organization to represent the Veteran.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals additional evidentiary development is still necessary before this claim can be properly adjudicated.

During the March 2014 hearing the Veteran stated he had received treatment for a respiratory disorder from Boise VA Medical Center in December 2001.  The Veteran, through his representative, also mentioned that the appellant was treated for respiratory infections in 1966 after returning from Vietnam.  The evidence of record does not include medical records from Boise VA Medical Center or treatment for a respiratory disorder from the year 1966.  The RO should attempt to obtain such records and associated them with the claims file. 

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he: 

(a)  Verify the dates and location of any treatment for any respiratory infection in 1966 after returning from Vietnam.  This includes identifying any military, VA or private facility that may have treated the appellant.  If necessary, the Veteran should be requested to complete an Authorization for Release of Information (VA Form 21-4142).

(b)  Identify any other pertinent private records that might be outstanding, and complete a VA Form 21-4142, as necessary.  

(c)  Complete an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing who he desires to serve as his representative.  Of course, if the Veteran desires to represent himself no action is needed.

2.  Thereafter, obtain any relevant outstanding service treatment, private treatment and/or VA treatment records, to include records from Boise VA Medical Center dating since December 2001, and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  If any medical treatment record received on remand suggests a link between the Veteran's respiratory disorder and his active duty service, refer his claim to the October 2011 VA examiner for an addendum opinion. 

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


